DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett C. Booth on October 28, 2021.

The application has been amended as follows: 

In the claims:


5. (Currently Amended) A method for connecting a local client device to a remote computing resource, by establishing a computing session in accordance with a standard protocol comprising: 
executing, on the local client device, a web browsing application; and 
opening a first tunnel websocket with a server gateway, the opening of the first tunnel websocket between the local client device and the server gateway commanding 
 wherein the web browsing application executed on the local client device calculates data packets in accordance with the standard protocol and commands a transmission of the data packets to the remote computing resource in a native format of the standard protocol, without transcoding or transformation other than standard processing of websockets, by way of the server gateway ensuring a transfer without modification of the data packets received from the local client device to the [[a]] remote computing resource; 
wherein the server gateway transfers the data packets to the remote computing resource without providing protocol decoding or bitmap caching; and 
wherein a computer code of the standard protocol comprises a JavaScript component including: 
a layer for interfacing with input-output devices; 
a network interface layer ensuring control of the first tunnel websocket; and
 a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language.

6. (Previously Presented) The method of claim 5, wherein the standard protocol comprises a remote desktop protocol (RDP) or a secure shell (SSH) protocol.

7. (Previously Presented) The method of claim 5, wherein the layer for interfacing with the input-output devices comprises a display layer executing display commands from the standard protocol.

8. (Previously Presented) The method of claim 5, wherein the layer for interfacing with the input-output devices performs a function of interaction with input devices.

9. (Previously Presented) The method of claim 8, wherein the input devices comprise a keyboard and/or a mouse.

10. (Previously Presented) The method of claim 5, wherein an input/output protocol code preloads a protocol packet into memory of the local client device to allow asynchronous operation.

11. (Previously Presented) The method of claim 5, further comprising securing, with a security layer of the web browsing application, a protocol flow of the standard protocol.

12. (Previously Presented) The method of claim 11,

13. (Currently Amended) A method for connecting a local client device to a remote computing resource, by establishing a computing session in accordance with a standard protocol comprising: 
executing, on the local client device, a web browsing application; 
opening a first tunnel websocket with a server gateway, the opening of the first tunnel websocket between the local client device and the server gateway commanding 
carrying out an update of browser code of the web browsing application of only a client code responsive to evolutions of the standard protocol without updating code executed by the server gateway and without updating code executed by applications embedded by the web browsing application on the local client device; 
wherein the web browsing application executed on the local client device calculates data packets in accordance with the standard protocol and commands a transmission of the data packets to the remote computing resource in a native format of the standard protocol, without transcoding or transformation other than standard processing of websockets, by way of the server gateway ensuring a transfer without modification of the data packets received from the local client device to the [[a]] remote computing resource; and 
wherein a computer code of the standard protocol comprises a JavaScript component including: 
a layer for interfacing with input-output devices, 
a network interface layer ensuring control of the first tunnel websocket; and 


14. (Previously Presented) The method of claim 5, wherein the high-level language includes one or more of C or C++.

15. (Currently Amended) A communication system, comprising: 
a local client device configured to execute a web browsing application, the web browsing application configured to calculate data packets in accordance with a standard protocol and command a transmission of the data packets to a remote computing resource in a native format of the standard protocol, a computer code of the standard protocol comprising a JavaScript component including three layers, the three layers including: 
a layer for interfacing with input-output devices; 
a network interface layer ensuring control of a tunnel websocket between the local client device and the remote computing resource; and 
a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language; and 
a server gateway device configured to: open the tunnel websocket, the opening of the tunnel websocket commanding an opening of a network connection with the remote computing resource; and resource; ensure transfer of the data packets to the remote computing resource without modification of the data packets; and transfer the data packets to the remote computing resource without providing protocol decoding or bitmap caching.



17. (Previously Presented) The communication system of claim 16, claim 15, wherein the local client device is configured to provide one or more of the protocol decoding or the bitmap caching.

18. (Previously Presented) The communication system of claim 15, wherein the protocol layer is configured to implement decoding and encoding of the standard protocol from one or more libraries available as a source code.

19. (Canceled)

Reasons for Allowance
Claims 5-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Fallows, US 9462089 B1 (hereafter referred to as Fallows) and Bingol et al. US 10015228 B2 (hereafter referred to as Bingol). Fallows teaches a method and a system for connecting a local web client to a remote computing resource such as server 110 using WebSocket gateways 111 and 112 by tunneling the connections over transport layer security (TLS) protocol. In Fallows invention the OS app (104/105) handles the handshaking, protocol control and protocol configuration to transfer the payload portion of WebSocket frame to web application 106/107. The WebSocket frame depends on the size of the payload data according to the format the standard protocol being used (TLS). To transfer the packets from the local web client to the remote server through WebSocket gateways 111, 112 standard protocol processing including decoding is performed. 
Bingol teaches layers to implements the network interface stack including an input-output device layer; a layer for control of first tunnel WebSocket; and a protocol layer comprising compiled ASM.js or WebAssembly.
Fallows and Bingol fail to teach or suggest a method and a system for connecting a local client to a remote computing resource through a websocket tunnel. By opening a websocket tunnel between the local client and the server gateway and also opening a network connection with the remote computing resource, the local client connected to the remote computing resource. The local client calculates data packets according to a standard protocol, transmits data packets to the remote computing resource in the native format of the standard protocol . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patrice L Winder/Primary Examiner, Art Unit 2452